Name: 97/276/EC: Commission Decision of 11 April 1997 amending Decision 93/437/EEC laying down special conditions governing imports of fishery products originating in Argentina (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  fisheries;  America;  trade;  marketing;  health
 Date Published: 1997-04-25

 Avis juridique important|31997D027697/276/EC: Commission Decision of 11 April 1997 amending Decision 93/437/EEC laying down special conditions governing imports of fishery products originating in Argentina (Text with EEA relevance) Official Journal L 108 , 25/04/1997 P. 0053 - 0055COMMISSION DECISION of 11 April 1997 amending Decision 93/437/EEC laying down special conditions governing imports of fishery products originating in Argentina (Text with EEA relevance) (97/276/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by Directive 96/23/EC (2), and in particular Article 11 (4) (a) thereof,Whereas Commission Decision 93/437/EEC of 30 June 1993 laying down special conditions governing imports of fishery products originating in Argentina (3), as last amended by Decision 96/262/EC (4), lays down the model health certificate to accompany fishery products originating in Argentina with the exception of bivalve molluscs, echinoderms, tunicates and marine gastropods in any form;Whereas Article 3 of Commission Decision 97/20/EC of 17 December 1996 establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (5) provides that adductor muscles of pectinidae other than aquaculture animals, completely separated from the viscera and gonads, may be imported from third countries not appearing on the list in the Annex thereto;Whereas Argentina has officially requested authorization from the Commission to export adductor muscles of pectinidae other than aquaculture animals, completely separated from the viscera and gonads, to the territory of the European Community;Whereas for Argentina to enjoy the possibility provided for in Article 3 of Decision 97/20/EC, Article 2 of Decision 93/437/EEC and the model health certificate in Annex A thereto must be amended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The introductory part of Article 2 of Decision 93/437/EEC is hereby replaced by the following:'Fishery products originating in Argentina must meet the following conditions:`.Article 2 Annex A to Decision 93/437/EEC is hereby replaced by the Annex hereto.Article 3 This Decision shall apply from 1 May 1997.Article 4 This Decision is addressed to the Member States.Done at Brussels, 11 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 15.(2) OJ No L 125, 23. 5. 1996, p. 10.(3) OJ No L 202, 12. 8. 1993, p. 42.(4) OJ No L 89, 10. 4. 1996, p. 36.(5) OJ No L 6, 10. 1. 1997, p. 46.ANNEX >START OF GRAPHIC>'ANNEX AHEALTH CERTIFICATEfor fishery/aquaculture products originating in Argentina and intended for export to the European CommunityReference No: Country of dispatch:ARGENTINACompetent authority:Servicio nacional de Sanidad Animal (Senasa)Inspection department:Servicio de InspecciÃ ³n de Productos de Origen Animal (SIPA)I. Details identifying the productsDescription of fishery/aquaculture product (1):- Species (scientific name): - Presentation of product and type of treatment (2): Code number (where available): Type of packaging: Number of packages: Net weight: Requisite storage and transport temperature: II. Origin of productsName(s) and official approval number(s) of establishment(s) or factory ship(s) approved by Senasa for export to the European Community:III. Destination of productsThe products are dispatchedfrom: (Place of dispatch)to: (Country and place of destination)by the following means of transport: Name and address of dispatcher: Name of consignee and address at place of destination: (1) Delete as appropriate.(2) Live, refrigerated, frozen, salted, smoked, preserved.IV. Health attestationThe undersigned official inspector herby certifies that the fishery or aquaculture products specified above:1. were caught and handled on board vessels in accordance with the health rules laid down by Directive 92/48/EEC or, where they come from a factory ship, in accordance with the health rules laid down in Chapter I of the Annex to Directive 91/493/EEC;2. were landed, handled and where appropriate packaged, prepared, processed, frozen, thawed and stored hygienically in compliance with the requirements laid down in Chapters II, III and IV of the Annex to Directive 91/493/EEC;3. have undergone health controls in accordance with Chapter V of the Annex to Directive 91/493/EEC;4. are packaged, marked, stored and transported in accordance with Chapters VI, VII and VIII of the Annex to Directive 91/493/EEC;5. do not come from toxic species or species containing biotoxins;6. have satisfactorily undergone the organoleptic, parasitological, chemical and microbiological checks laid down for certain categories of fishery products by Directive 91/493/EEC and in the decisions implementing the latter;7. in the case of adductor muscles of pectinidae, are not from aquaculture animals and are completely separated from the viscera and gonads.The undersigned official inspector further declares that he is acquainted with the provisions of Directives 92/48/EEC and 91/493/EEC and of the decisions implementing the latter.Done at (Place)on (Date)SealSignature of official inspector(Name in capital letters, capacity and qualifications of person signing)`>END OF GRAPHIC>